Citation Nr: 1622650	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-43 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 2006 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2010, the Veteran testified at a Regional Office hearing before a Decision Review Officer (DRO).  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in January 2013 and March 2015.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's January 2013 and March 2015 remands were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remands must be conducted prior to adjudication.

In the March 2015 remand, the Board ordered the RO to schedule the Veteran for a new VA examination, with an appropriate examiner, to determine the current nature and etiology of any neck injury.  While the Veteran was scheduled for a VA examination in June 2015, which she did not show up to, the electronic claims folder appears to contain no notice letter informing her of her upcoming examination.  As a result, a remand is necessary to afford the Veteran another examination.  A notice letter must be sent to the Veteran informing her of the date of her examination and this letter must also be present in VBMS.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for her neck injury, to include a cervical strain and mild degenerative joint disease (DJD) of the cervical spine.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, schedule the Veteran for a new VA examination with an appropriate examiner to determine the current nature and etiology of any neck injury, to include a cervical strain and mild DJD of the cervical spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.

A notice letter containing the Veteran's scheduled examination date must be sent to the Veteran and must also be included in her electronic claims folder.  

a. The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's neck injury, to include a cervical strain and mild DJD of the cervical spine, is related to active service, to include her August 3, 2006 motor vehicle accident during active service.  

b. The examiner must consider the Veteran's credible lay statements regarding her accident, her subsequent neck pain, and her current neck pain, to specifically include the December 2008 VA treatment report where the Veteran reported she had neck pain since her accident in August 2006.    

4. If the Veteran does not show up for her scheduled examination, the VA examiner must still opine as to the etiology of the Veteran's current neck injury, based on her treatment reports at the time of the August 2006 motor vehicle accident and her subsequent reports of continued neck pain since that time, and whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's neck injury, to include a cervical strain and mild DJD of the cervical spine, is related to active service, to include her August 3, 2006 motor vehicle accident during active service.

5. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

6. The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

